Cortland A. Johnson, J.
Defendant moves to dismiss, as failing to state a cause of action and for the court’s lack of jurisdiction of the subject of the action, the complaint purporting to plead a single cause of action herein, which appears .to seek a declaratory judgment (1) that article 7 of the Railroad Law is for various reasons unconstitutional and (2) that defend-.ant has forfeited its status under that daw. Assuming what may be doubtful, that plaintiff pleads facts entitling him to-maintain this action, an examination of the pertinent provisions - of the Constitution and the acts of public bodies called to the court’s attention upon the argument of the motion, leads the court to the conclusion that the statute attacked is not unconstitutional as a private rather than a general law; that it .does not violate the due process clause; that it deprives the Public Service Commission of no power guaranteed it by the State Constitution; nor is any fact pleaded conferring upon the court any power to declare a forfeiture of defendant’s status heretofore acquired under the statute mentioned.
The motion to dismiss is accordingly granted.
Submit order.